Citation Nr: 9927751	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  92-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to restoration of fee basis outpatient medical 
care.


REPRESENTATION

Appellant represented by:	Morton Hollander, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1991 determination by the VA Medical 
Center (VAMC) in Northport, New York which resulted in the 
termination of the veteran's authorization for fee basis 
outpatient treatment from private sources for a service-
connected disability.  The veteran appealed for restoration 
of fee basis outpatient care.  In April 1993, the Board 
dismissed the veteran's appeal, finding that it had no 
appellate jurisdiction over fee basis determinations.  The 
veteran then appealed to the U.S. Court of Veterans Appeals 
(which has recently been renamed the U.S. Court of Appeals 
for Veterans Claims) (Court).  In October 1994, the Court 
vacated the Board's April 1993 decision and remanded the case 
for readjudication.  In a March 1996 decision, the Board 
again dismissed veteran's appeal on the rationale that it had 
no jurisdiction over the subject matter.  In an October 1998 
order, the Court reversed the Board's March 1996 decision and 
again remanded the case for readjudication.  In April 1999, 
the veteran provided testimony at a Board hearing.  


REMAND

In its October 1998 order, the Court noted that it's recent 
decision in Meakin v. West, 11 Vet. App. 183 (1998) was on 
point and controlling in the veteran's case.  In Meakin, the 
Court held that in determining whether a claimant would be 
entitled to fee basis outpatient medical care as provided by 
38 U.S.C.A. § 1703(a), it must be established not only that 
the applicant is a veteran and that he seeks treatment for a 
service-connected disability, but also that VA facilities are 
either (1) geographically inaccessible, or (2) not capable or 
providing the care or services that the veteran requires.  
The Board finds that further development must be undertaken 
before the aforementioned questions can be answered.  In this 
vein, the veteran should undergo a medical assessment to 
determine what type of care he needs and the frequency at 
which such services would be required.  Meakin, supra. 

At his April 1999 Board hearing, the veteran discussed 
factors which he felt made the VAMC geographically 
inaccessible for his needed care.  He also submitted 
additional medical evidence in support of his claim.  See 
April 1999 statement of Melchor Garcia Jr. M.D.  This medical 
evidence is relevant to the veteran's pending claim.  Legal 
authority provides that unless there is proper waiver (and 
there is none in the present case), additional evidence must 
first be addressed by the agency of original jurisdiction 
(here, the Northport VAMC) and made the subject of a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c).  
Consequently, as a matter of due process, the VAMC must 
initially address the evidence and provide a supplemental 
statement of the case.  Id. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA examination to assess his outpatient 
medical needs.  The examining doctor 
should answer the following questions:  
Given the veteran's service-connected 
disability (a right eye disorder), what 
specific type of outpatient treatment is 
medically required for such ailment; what 
is the frequency at which such services 
would be required; and would the veteran 
medically be able to drive following 
episodes of such outpatient treatment?

2.  Thereafter, the director of the VAMC 
in Northport (or any other appropriate VA 
health care official) should provide a 
written statement which explains whether 
or not the Northport VAMC has the 
capability of providing the outpatient 
care which is medically required for this 
particular veteran.  It should also be 
reported whether the VAMC would provide 
transportation for the veteran to and 
from that facility when he needed 
outpatient care, and whether there are 
any other VA medical facilities which are 
more geographically accessible to the 
veteran's home and which would be capable 
of providing needed outpatient care.

3.  Following completion of all 
development, the VAMC should readjudicate 
the veteran's claim for restoration of 
fee basis outpatient care based on all 
the evidence of record, including 
evidence submitted in April 1999.  In 
it's readjudication of the claim, the 
VAMC should address the questions of 
geographic inaccessibility and the 
capability of the VAMC to provide the 
veteran's care.  If the benefit remains 
denied, the veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

During the remand of the case, the appellant has the right to 
submit additional evidence and argument to the VAMC as to the 
fee basis issue.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 








Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

